                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


    THERESA RODRIGUE                                        CIVIL ACTION

    VERSUS                                                    NO. 18-4207

    ANCO INSULATIONS, INC., ET AL.                        SECTION “R” (3)

                          ORDER AND REASONS

        Before the Court is (1) a joint motion for summary judgment filed by

defendants John Crane Inc.; Anco Insulatations, Inc.; Zurich American

Insurance Company; Warren Pumps, LLC; The McCarty Corporation;

Atwood and Morrill; Viking Pump, Inc.; GREFCO, Inc.; FMC Corporation;

Crosby Valve LLC; Ingersoll-Rand Company; Goulds Pumps LLC; General

Electric Company; Foster Wheeler, LLC; CBS Corporation; International

Paper Company; Owens-Illinois, Inc.; CertainTeed Corporation; Crane Co.;

and Amchem Products, Inc. (collectively “the Joint Defendants”); 1 and (2) a

motion for summary judgment filed by defendant Burmaster Land &

Development Company, LLC. 2




1       R. Doc. 115.
2       R. Doc. 167.
I.    BACKGROUND

      This case arises from Theresa Rodrigue’s alleged exposure to asbestos.3

Plaintiffs contend that Rodrigue’s brother worked for Avondale Shipyards as

a rigger.4 According to plaintiffs, Rodrigue’s brother’s position exposed him

to a “tremendous amount of asbestos and asbestos-containing products.”5

Those products allegedly caused asbestos dust to become attached to

Rodrigue’s brother’s clothes. 6 Plaintiffs argue that Rodrigue was exposed to

asbestos dust when she washed her brother’s clothes each evening.7

Rodrigue was diagnosed with malignant mesothelioma on August 24, 2017. 8

      On December 13, 2017, Rodrigue filed this action in state court against

32 different defendants.9         Rodrigue alleges that each defendant

manufactured, designed, packaged, furnished, stored, handled, transported,

installed, distributed, sold, or otherwise supplied asbestos-containing

products that contributed to her asbestos exposure and mesothelioma

diagnosis. 10 Rodrigue accordingly asserted state law products liability claims


3     See R. Doc. 1-2 at 5 ¶ 3.
4     R. Doc. 156 at 2.
5     Id. at 4-5.
6     Id. at 5.
7     Id.
8     See R. Doc. 156-1.
9     R. Doc. 1-2.
10    Id.

                                      2
against the defendants.11 Defendant Huntington Ingalls filed a crossclaim

against all other defendants. Plaintiffs have since voluntarily dismissed

Huntington Ingalls from this case. 12

      Rodrigue died on October 18, 2018.13 Her surviving children, Marty

Lamar, Fina Reiss, Paris Gautreaux, and Cinna J. Gautreaux, were

substituted in as plaintiffs in this action. 14

      On December 7, 2018, the Joint Defendants moved for summary

judgment on plaintiffs’ claims and Huntington Ingalls’ crossclaim.15 The

Joint Defendants contend that plaintiffs cannot establish that any of

Rodrigue’s family members ever worked around products they sold that

contained asbestos, and that plaintiffs thus cannot establish at trial that their

products caused Rodrigue’s illness. 16            On February 5, 2019, plaintiffs

responded to the Joint Defendants’ motion. 17 Plaintiffs opposed summary

judgment for only three of the Joint Defendants: General Electric Company;




11   Id. at 5-16.
12   R. Doc. 137.
13   R. Doc. 127.
14   R. Doc. 129.
15   R. Doc. 115. On December 10, 2019, defendant International Paper
Company, which is a party to the Joint Defendants’ motion, also filed a
separate motion for summary judgment. R. Doc. 117.
16   R. Doc. 115-1 at 2.
17   R. Doc. 156.

                                         3
Foster Wheeler, LLC; and CBS Corporation. 18        But on April 11, 2019,

plaintiffs, General Electric Company, Foster Wheeler, LLC, and CBS

Corporation filed into the record a joint notice of a settlement agreement. 19

In addition, since the Joint Defendants filed their motion for summary

judgment, plaintiffs have either moved to dismiss or settled with the

following defendants which were party to the Joint Defendants’ motion:

FMC Corporation, 20 Ingersoll-Rand Company,21 McCarty Corporation,22

Owens-Illinois, Inc.,23 International Paper Company,24 and Amchem

Products, Inc.25 To summarize, the following eleven parties to the Joint

Defendants’ motion for summary judgment remain in this action: John

Crane Inc.; Anco Insulatations, Inc.; Zurich American Insurance Company;

Warren Pumps, LLC; Atwood and Morrill; Viking Pump, Inc.; GREFCO, Inc.;

Crosby Valve LLC; Goulds Pumps LLC; CertainTeed Corporation; and Crane

Co. Plaintiffs do not oppose summary judgment for any of these parties.




18   Id.
19   R. Doc. 218.
20   R. Doc. 134; R. Doc. 141.
21   R. Doc. 136; R. Doc. 142.
22   R. Doc. 160.
23   R. Doc. 161.
24   Id.
25   R. Doc. 162.

                                      4
      On February 13, 2019, after the parties had fully briefed the Joint

Defendants’ motion for summary judgment, defendant Burmaster Land &

Development Company, LLC filed a separate motion for summary

judgment. 26   Burmaster is not party to the motion filed by the Joint

Defendants. Plaintiffs have not filed an opposition to Burmaster’s motion.



II.   DISCUSSION

      Neither plaintiffs nor Huntington Ingalls opposes summary judgment

for any of the movants who remain in this action. Each movant who remains

has pointed out that the evidence in the record is insufficient with respect to

an essential element of plaintiffs’ or Huntington Ingalls’ claims. Because

neither plaintiffs nor Huntington Ingalls have submitted evidence showing

that a genuine factual dispute exists, summary judgment for the remaining

Joint Defendants and Burmaster is proper. See Celotex Corp. v. Catrett, 477

U.S. 317, 324-25 (1986).



III. CONCLUSION

      For the foregoing reasons, the Joint Defendants’ motion for summary

judgment on Huntington Ingalls’ crossclaim is GRANTED. That crossclaim


26    R. Doc. 167.
                                      5
against the Joint Defendants is DISMISSED WITH PREJUDICE.                In

addition, the following parties to the Joint Defendants’ motion are entitled

to summary judgment on plaintiffs’ claims: John Crane Inc.; Anco

Insulatations, Inc.; Zurich American Insurance Company; Warren Pumps,

LLC; Atwood and Morrill; Viking Pump, Inc.; GREFCO, Inc.; Crosby Valve

LLC; Goulds Pumps LLC; CertainTeed Corporation; and Crane Co.

Plaintiffs’ claims against these defendants are DISMISSED WITH

PREJUDICE.       Burmaster’s motion for summary judgment is also

GRANTED. Plaintiffs’ and Huntington Ingalls’ claims against Burmaster are

DISMISSED WITH PREJUDICE.



          New Orleans, Louisiana, this _____
                                        18th day of April, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     6
